INTERCREDITOR AGREEMENT

 

This Intercreditor Agreement (“Agreement”) is entered into as of the 1st day of
May, 2019, by and among Mount Tam Biotechnologies, Inc., a Nevada corporation
(“Borrower”), Fromar Investments, LP, a Delaware limited partnership (“Fromar”),
and Climate Change Investigation, Innovation and Investment Company, LLC, a
California limited liability company (“CC3IC”). Fromar and CC3IC are jointly
referred to herein as the “Creditors”.  

 

R E C I T A L S:

 

WHEREAS, on or about May 1, 2019, Borrower and Fromar entered into that certain
Line of Credit Agreement and Promissory Note in the principal amount of up to
$1,750,000.00 (such Line of Credit Agreement and Promissory Note, together with
any and all modifications, amendments and restatements shall hereinafter be
collectively referred to as the “Fromar Loan”);

 

WHEREAS, the Fromar Loan is secured by that certain Security Agreement between
Borrower and Fromar dated May 1, 2019 (the “Fromar Security Agreement”);

 

WHEREAS, on or about May 1, 2019, Borrower and CC3IC entered into that certain
Line of Credit Agreement and Promissory Note in the principal amount of up to
$350,000.00 (such Line of Credit Agreement and Promissory Note, together with
any and all modifications, amendments and restatements shall hereinafter be
collectively referred to as the “CC3IC Loan”);

 

WHEREAS, the CC3IC Loan is secured by that certain Security Agreement between
Borrower and CC3IC dated May 1, 2019, (the “CC3IC Security Agreement,” and
together with the Fromar Security Agreement, the “Security Agreements”);

 

WHEREAS, each of the Security Agreements provides each of the Creditors with a
security interest in and to the same Collateral (as that term is defined in each
of the Security Agreements, which definition is incorporated herein by this
reference). Such security interests of the Creditors are referred to herein
individually as a “Security Interest” and collectively as the “Security
Interests”;

 

WHEREAS, the parties hereto desire to enter into an agreement providing other
matters for the coordination of the loans being provided by the Creditors and
the security thereunder.

 

NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.The Security Interests of the Creditors shall rank pari passu. In the event of
a default with respect to the obligations secured by any Security Interest, the
Creditors agree to jointly share in the amount realized from the Collateral in
proportion to the amount of their respective debt with respect to which a
default has occurred to the total debt of each of the Creditors with respect to
which defaults have occurred.  Accordingly, each Creditor shall jointly exercise
their respective rights under the Security Interests including selling and
otherwise disposing of the Collateral thereunder.  In connection therewith,
before taking any action to enforce any of its rights or remedies under such  

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



Collateral, such Creditor shall give the other Creditors notice of such action,
together with information regarding the facts and circumstances on which such
action is grounded.

 

2.The priorities specified herein are applicable without regard to the time,
manner or order of attachment or perfection of any security interest or the time
or order of filing of financing statements or the giving or failure to give
notice of acquisition or expected acquisition of purchase money or other
security interest. 

 

3.This Agreement shall remain in effect until one Creditor gives written notice
to the other Creditors of its intention to terminate.  No notice of termination
shall impair the Security Interest acquired by any Creditor prior to the notice
or affect the priorities thereof hereunder. 

 

4.This Agreement is solely for the benefit of the undersigned Creditors and no
other persons shall have any rights, benefits, priority, or interest under or
because of the existence of this Agreement. 

 

5.The Creditors shall endeavor to notify each other of any amendment or
modification in their respective notes, loan agreements and documents, but the
failure to do so shall not create a cause of action against the Creditor failing
to give notice or create a claim or right on behalf of any third party.  Each
Creditor, upon request to another Creditor, is authorized to provide copies of
all modifications or amendments and copies of all other documentation relevant
to the Collateral.  The Creditors agree not to increase the amount of their
respective loan facilities unless they have obtained the written consent of the
other Creditors. 

 

6.The Creditors shall provide the other Creditors with a copy of any notice of
the occurrence of an event of default simultaneously with the delivery of such
notice to Borrower, but the failure to do so shall not affect the validity of
such notice or create a cause of action against such Creditor for failing to
give such notice. Borrower hereby consents to the Creditors sharing information
with respect to the Collateral or Borrower’s business between each other. 

 

7.Miscellaneous. 

 

A.Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument. This Agreement shall become effective when executed by all
parties hereto. 

 

B.Amendment.  Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing which purports to terminate, amend, supplement, waive or
modify this Agreement or any of the terms hereof and is signed by all parties
hereto. 

 

C.Successors and Assigns.  The terms of this Agreement shall be binding on, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



D.Governing Law. This Agreement, including all matters of construction, validity
and performance, shall in all respects be governed by, and construed in
accordance with, the laws of the State of California. 

 

E.Notices.  Except as otherwise provided in this Agreement, all notices
hereunder shall be in writing and shall be given by mail, personal delivery,
overnight courier, telecopy or any other customary means of written
communication at the addresses set forth on the signature pages hereof, or at
such other addresses as may be specified by written notice to the parties
hereto, and shall become effective when received by the addressees. 

 

F.Severability of Provisions.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceable of such provision in any other jurisdiction.  The provisions of this
Agreement shall prevail over any inconsistent provisions in any agreement
between any of the parties hereto. 

 

G.Headings. The headings used herein are for convenience of reference only and
shall not define or limit any of the terms or provisions hereof. 

 

H.Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter
hereof. 

 

I.Recitals.  The Recitals to this Agreement are incorporated into and shall
constitute a part of this Agreement. 

 

[Signature Page Follows]

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF duly authorized officers of the undersigned have executed the
foregoing Intercreditor Agreement. 

 

BORROWER:

 

MOUNT TAM BIOTECHNOLOGIES, INC.

 

 

By: /s/ Richard Marshak

Name: Richard Marshak

Title: Chief Executive Officer 

 

 

 

CREDITORS:

 

 

FROMAR INVESTMENTS, LP

 

 

By: /s/ Doug Froese

Name:Doug Froese 

Title:Partner 

 

 

 

ADDRESS:

 

Fromar Investments, LP

C/O US Equity Holdings

336 Bon Air Center #418

Greenbrae, CA 94904

Attn: Doug Froese

 

 

CLIMATE CHANGE INVESTIGATION, INNOVATION AND INVESTMENT COMPANY, LLC

 

 

By: _/s/ James J. Farrell

Name:James. J. Farrell 

Title:Manager 

 

 

 

 

 

ADDRESS:

 

12 San Rafael Avenue

Belvedere, CA 94920

 

 

 

--------------------------------------------------------------------------------

4

 